Citation Nr: 0917052	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  02-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for lumbosacral myositis.

2.  Entitlement to an increased evaluation in excess of 30 
percent for major depression disorder, not otherwise 
specified.

3.  Entitlement to service connection for lumbar 
radiculopathy secondary to service-connected lumbosacral 
myositis.

4.  Whether new and material evidence has been received to 
reopen a service connection claim for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served with the Army National Guard (ARNG) from 
October 1965 to September 1971, with a period of active duty 
for training (ACDUTRA) from August 15, 1966 to December 20, 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2001, 
October 2002 and August 2008 of the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an April 2007 rating decision the RO denied the Veteran's 
claim of entitlement to individual unemployability (TDIU).  
The Veteran did not file a substantive appeal with regard to 
this matter and it is, therefore, not before the Board for 
appellate review. 

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

The issue of entitlement to service connection for lumbar 
radiculopathy secondary to service-connected lumbosacral 
myositis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected lumbosacral myositis is manifested 
by forward flexion of the thoracolumbar spine of less than 30 
degrees; the spine is not ankylosed.  

2.  The Veteran's major depressive disorder has not been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  A May 1984 rating decision denied the Veteran's claim for 
service connection for duodenal ulcer disorder.  

4.  Evidence received since the May 1984 rating decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for duodenal ulcer disease 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for lumbosacral myositis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001 and 2002); 38 C.F.R. §§ 3.102, 
3.159. 3.321, 4.1, 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for a rating in excess of 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.321, 
4.1, 4.126, 4.130 Diagnostic Code 9434 (2008).

3.  Additional evidence received since the final May 1984 
rating decision is not new and material, and the requirements 
to reopen the claim for service connection for duodenal ulcer 
disease have not been met.  38 U.S.C. § 4005 (1982); 38 
C.F.R. §§ 3.104, 3.156, 19.129 (1983); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159, (2008).

In varying correspondences dated from May 2001 to October 
2008 the RO provided notice to the Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, in May 
2001, July 2003, February 2006, and October 2006 the RO 
notified the Veteran of information and evidence necessary to 
substantiate his claims for increased ratings, indicating 
that he must show that his disability had increased in 
severity.  This notice included information and evidence that 
VA would seek to provide and information and evidence that 
the Veteran was expected to provide.  The Veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.

In correspondence dated in July 2006 the Veteran was notified 
of information and evidence necessary to substantiate his 
claim for service connection and of the evidence and 
information that is necessary to reopen a claim.  That 
correspondence informed the Veteran of the bases for the 
denial in the prior decision and described what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board notes that in correspondence dated October 
2006 the RO informed the Veteran to disregard the July 2006 
letter because the Veteran's application for service 
connection for duodenal ulcer disorder was pending appellate 
review and could not be processed.  The Board finds harmless 
error with regard to the rescinding of the notice letter 
because through the July 2006 letter the Veteran was made 
aware of what evidence was needed to support reopening of his 
claim and in response to the October 2006 notice, he 
indicated that he had no other information or evidence to 
give to VA to substantiate his claim.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
decide the appeal on the issue of whether new and material 
evidence has been received to reopen a service connection 
claim for duodenal ulcer disease as the rescission of the 
July 2006 notice letter did not affect the essential fairness 
of the adjudication.

In March 2006, May 2006 and October 2006 the Veteran was sent 
correspondence, which provided information about evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

In addition, VCAA letters to the Veteran in June 2008 and 
October 2008 VCAA letters to the Veteran satisfy the notice 
requirements pursuant to the Court's ruling in Vazquez, Id.  
with regard to his claims for increased rating.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
relation to his claims.  
He was afforded a VA compensation and pension examination of 
the spine in November 2001 and April 2008, a genitourinary VA 
examination and an examination for peripheral nerves in 
November 2005, a VA examination in July 2008 for mental 
disorders, and in December 2008 for joints.  The Board 
acknowledges that the Veteran has not been accorded a current 
VA examination pertinent to his duodenal ulcer disease claim.  
Importantly, however, a specific VA medical 
opinion/examination is not needed to consider whether he has 
submitted new and material evidence.  Rather, as has been 
accomplished here, the Board has reviewed all the evidence 
associated with the claims folder and particularly the 
evidence submitted since the last final denial.  

It is further noted that the RO requested records in the 
Veteran's behalf from the Social Security Administration 
(SSA).  The reply from SSA dated July 2008 indicated that the 
Veteran's medical records had been destroyed.  The RO 
notified the Veteran in July 2008 that SSA records were no 
longer available and requested that he submit any SSA records 
that he may have in his possession.  There have been no SSA 
records received from the Veteran.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claims.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Disability Evaluations

The Veteran seeks higher overall disability evaluations for 
his service-connected lumbosacral myositis disability and 
major depression disorder.  Such evaluations are determined 
by the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2008).  

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2008).

The lay statements and testimony describing the symptoms of 
the Veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.


A.  Lumbosacral myositis

Service connection was established for a back disorder by 
rating decision in December 1971, and was rated as 10 percent 
disabling under DC 5292.  DC 5292 (prior to September 26, 
2003) pertained to limitation of motion of the lumbar spine.  
An increase to 40 percent, the maximum allowed under DC 5292, 
for the Veteran's back disorder was granted in September 
1995.  In November 2001 the RO denied the Veteran's claim for 
an increased evaluation for lumbosacral paravertebral 
myositis and continued the 40 percent evaluation under DC 
5292.  The Veteran appealed that determination.  In 
subsequent rating actions in February 2006, January 2008 and 
January 2009, the RO continued the 40 percent evaluation 
under revised criteria DC 5237 (lumbosacral or cervical 
strain).

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002), 68 Fed. Reg. 51454 (Aug. 27, 
2003).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent or direction from the VA 
Secretary to the contrary.  The Veteran is entitled to the 
application of the version of the regulation that is most 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, the Rating Schedule under 38 
C.F.R. § 4.71a, DC 5292 (limitation of motion of the lumbar 
spine) a 40 percent evaluation was assigned for severe 
limitation of motion.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (lumbosacral strain) (effective before and after 
September 23, 2002) a 40 percent evaluation for lumbosacral 
strain was assigned when the disorder was shown as a severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion.  

The Board notes that the currently assigned 40 percent 
evaluation is the maximum rating available under Diagnostic 
Codes 5292 and 5295 (pertaining to limitation of motion in 
the lumbar spine and lumbosacral strain in effect prior to 
September 23, 2002).  Consequently, those codes need not be 
discussed further.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain).  38 C.F.R. § 
4.71a (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).

Under the general rating formula for diseases and injuries of 
the spine with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The recent VA examination report in April 2008 noted the 
Veteran's complaints of severe low back pain, which he 
reported causes him to change positions frequently and limit 
his driving tolerance.  He reported that he has had left leg 
weakness and numbness for the past several years.  On 
examination he showed significant impairment in the range of 
motion of the thoracolumbar spine with flexion 5 to 35 
degrees, extension 5 to zero degrees, right lateral flexion 
zero to 20 degrees, left lateral flexion zero to 15 degrees, 
right lateral rotation zero to 10 degrees and left lateral 
rotation zero to 8 degrees.  At the time of the examination 
there was pain on active and passive range of motion with 
additional loss of motion due to pain.  

The examination further revealed that the Veteran employs the 
use of knee braces and crutches.  There was pain on motion, 
the baseline pain level was noted to be 8/10 and 10/10 with 
exacerbation.  In addition, there was weakness, muscle spasm 
and localized tenderness or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
Muscle tone was reported as normal and muscle atrophy was 
described as generalize muscle mass loss.  Spinal flare-ups 
are severe occurring every two to three weeks with duration 
of one to two days with precipitating factors being cold and 
damp weather.  It was noted that he is unable to walk more 
than a few yards.  The diagnoses were paravertebral myositis 
and left lumbar radiculopathy.  It was noted that the 
diagnoses presented a moderate effect on most of the 
Veteran's usual daily activities, prevents sports activities 
and has a severe effect on exercise.

Report of X-ray of the lumbosacral spine shows straightening 
of the lumbar lordosis and vertebral body height and 
intervertebral disc spaces well-preserved.  Lasegue's sign 
was positive on the left.  The diagnoses were paravertebral 
muscle spasm and minimal spondylosis of the lower lumbar 
spine.  

At his personal hearing in February 2009 the Veteran 
testified that he experiences a lot of pain in his lower back 
that runs through his left leg and he gets leg cramps.  He 
stated that he has fallen three times, injuring himself each 
time.  ((Hearing Transcript (Tr.), p. 4).

Turning to the Veteran's entitlement to an increased 
evaluation for his service-connected lumbosacral myositis 
disability under the current DC 5237, effective September 
2003, we find that there is no evidence that the Veteran 
suffers from either unfavorable or favorable ankylosis of any 
of the spinal segments.  (See Note 5 of General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 2003).  Therefore an evaluation in excess of 40 
percent is not warranted.  The Veteran on the most recent VA 
examination in April 2008, demonstrated forward flexion of 
the thoracolumbar spine to less than 30 degrees.  Thus a 
rating of 40 percent is for application under DC 5237. 

The Board has considered whether a higher rating is available 
under former DC 5293 and current DC 5243 (pertaining to 
intervertebral disc syndrome).  The medical records do not 
show evidence of intervertebral disc syndrome therefore the 
Board finds no basis to award the Veteran an increased 
evaluation based on the criteria under DC 5293 (the old and 
interim revised criteria) or under the current DC 5243.

For the reasons and bases discussed above, the Board finds 
that the rating criteria, for an increased rating in excess 
of 40 percent for the lumbosacral myositis have not been met.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, supra.  Because the Veteran is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston, 
supra.

Where the evidence contains factual findings that show that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, supra.  However, the 
record does not support the assignment of different 
percentage evaluations during the time period on appeal.  
There were no distinct periods of time during which the 
Veteran's disability varied in severity.  Accordingly he is 
not entitled to receive a "staged" rating.

As the preponderance of the evidence is against the claim for 
an increased rating for lumbosacral myositis, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Major depression disorder, not otherwise specified

When rating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

The Veteran's major depression disorder is rated under DC 
9434 and evaluated under the general rating formula used to 
rate psychiatric disabilities other than eating disorders.  
38 C.F.R. § 4.130.  A 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial,  circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9434.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression  
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and  
maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet.  
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App.  
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 ; VAOPGCPREC 10-95.

Various treatment records contained in the claims folder show 
that the Veteran was treated with medication for his 
psychological disability.  The records generally show he was 
appropriately dressed with adequate hygiene, cooperative, had 
normal speech, and no abnormality of perception.  He has been 
assigned the following GAF scores:  60 (August 2007, January 
2008, July 2008) and 65 (August 2008, December 2008).

On VA examination in July 2008, the Veteran stated that he 
had little energy and interest in anything.  He complained of 
having poor sleep.  He referred to multiple pains with 
reference to his back with irradiation to his legs and sudden 
weakness.  He indicated that the exacerbations of pain 
increased his feelings of depression.  He reported being ill-
humored, irritable, having frequent arguments with his wife 
and several months ago also having a verbal argument with a 
neighbor.  He stated that he becomes angry and restless while 
driving.  He stated that he feels worthless because he cannot 
do practically anything at home because of his inability to 
bend or lift anything heavy.  He compares this with how he 
used to be the handyman at home and now has to pay for 
everything that needs to be fixed.  He states that such 
symptoms are present the majority of the time.  He relates 
much of his emotional reactions to his back pain that he 
refers to as always present and does not go away.  

The examiner noted that the Veteran's general appearance was 
clean, and he was casually dressed and exhibited unremarkable 
psychomotor activity.  His speech was clear, and coherent.  
He was quiet and not spontaneous; he answered when 
questioned.  Additionally, the Veteran was passively 
cooperative and somewhat guarded toward the examiner and 
displayed a constricted affect.  His mood was depressed.  The 
examiner noted that the Veteran's attention was intact; and 
he was oriented to person, time, and place.  His thought 
process was unremarkable.  As to thought content, he 
exhibited preoccupation with one or two topics.  He had no 
delusions and understood the outcome of his behavior.  
Regarding insight, the Veteran partially understood that he 
had a problem.  He had no hallucinations, no inappropriate 
behavior, no panic attacks, or homicidal thoughts.  He 
referred to having made a suicidal attempt years ago, and 
refused hospitalization; no further suicidal attempts have 
been made.  The Veteran also had fair impulse control without 
episodes of violence.  

With regard to his activities of daily living, it was 
reported that most of his activities, especially those of 
personal care, and others like household chores, engaging in 
sports, or exercise and other recreational activities are 
affected by his physical conditions.  His depression, lack of 
energy and interest also affect these external activities as 
he prefers to stay home and remain mostly isolated.  

The examiner determined that the Veteran was mentally 
competent and was capable of managing his financial affairs.  
The examiner also noted that the Veteran had been employed as 
an electrician and retired in 1979 due to physical problems.  
He is currently not employed.  

As to the effects of the Veteran's mental disorder on 
occupational and social functioning, the examiner determined 
that there was not total occupational and social impairment 
due to his mental disability signs and symptoms.  There were 
also no deficiencies in judgment or thinking.  He noted that 
deficiencies do exists in family relations, (e.g., frequent 
verbal arguments with his wife that has to do with his 
irritability and poor frustration tolerance) work (e.g., 
unable to work due to physical and emotional disorders), mood 
(e.g., depressed, isolated, ill-humored, with anergia and 
lack of interest the majority of the time).  

A diagnosis of chronic major depression was noted and a GAF 
score of 60 was assigned.  The examiner noted that there was 
no additional mental disorder found at that time.  

As previously noted, the Veteran's GAF scores have been 60 
and 65.  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationship.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).  

After a review of the evidence, the Board finds that the 
Veteran's service-connected major depression symptomatology 
has more nearly approximated occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as encompassed by the criteria for a 30 percent 
disability rating under DC 9434.  

While he does have occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, he has not been shown to have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9434.  In fact, the Veteran has been noted 
to have clear and coherent speech; has been adequately 
groomed; and has had fair impulse control.  Thus, the current 
30 percent evaluation is appropriate for his symptoms. 

Based upon the guidance of the Court in Hart, supra the Board 
has considered whether a  staged rating is appropriate in 
this instance.  However, the Veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating for major depression disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b);  Gilbert, 

C.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for the service-connected 
lumbosacral myositis and the service-connected major 
depression disorder at any time during the current appeal.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
illustrating that the disabilities at issue have in the past 
or continue to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Significantly, the service-connected 
lumbosacral myositis and the service-connected major 
depression disorder have not required frequent periods of 
hospitalization during the current appeals.  

The service-connected lumbosacral myositis and the service-
connected major depression disorder have also not resulted in 
marked interference with employment.  In this case, the 
Veteran has not shown his service-connected lumbosacral 
myositis and the service-connected major depression disorder 
have resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for these service-
connected disabilities for any time during the current 
appeals.  


III.  Whether new and material evidence has been received to 
reopen a service connection claim for duodenal ulcer disease.

In May 1984 the RO denied reopening the Veteran's claim for 
entitlement to service connection for a stomach condition.  
The Veteran did not appeal that decision and it became final.  
38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 3.156, 19.129 
(1983); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2008).  In May 2002, the 
Veteran sought to reopen his claim for service connection for 
duodenal ulcer disease.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
C.F.R. § 3.156(a) (2008).  Thus, in this case the Veteran's 
claim may be reopened if it is determined that new and 
material evidence has been submitted.

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the last final rating decision in May 1984.  

A review of the record reveals that the Veteran filed an 
initial claim for service connection for an duodenal ulcer 
condition in March 1971.  By rating action in December 1971 
the RO informed the Veteran in error that his claim for an 
ulcer condition had been service-connected and assigned a 
non-compensable rating.  In 1979 the RO notified the Veteran 
of the error.  In correspondence from the Veteran received at 
the RO in August 1980 the Veteran informed the RO that he had 
been hospitalized from September 10, 1979 to October 29, 1979 
for the ulcer condition and requested compensation for the 
hospitalization, still believing that he was service-
connected for the disorder.  A similar statement was received 
in September 1980, indicating that he was currently 
hospitalized and had been since June 18, 1980.  By letter 
dated in September 1980, the RO again notified the Veteran 
that he was erroneously informed that he was service-
connected for an ulcer condition in December 1971.  In May 
1984 the RO denied reopening the Veteran's claim for a 
stomach condition.  The Veteran did not appeal that 
determination and it became final.  

In May 2002  the Veteran filed a claim for entitlement to 
service connection for duodenal ulcer disorder.  That claim 
was denied by rating decision dated October 2002 on the 
grounds that the evidence submitted was not new and material.  

The evidence of record at the time of the May 1984 rating 
decision included the Veteran's service records, which show 
that the Veteran served in the Army National Guard with a 
period of ACDTRA from August 15, 1966 to December 20 1966.  
Also of record at that time is a written statement by the 
Veteran dated in March 1971, wherein he notes that he was 
found to have a duodenal ulcer two years earlier.  In 
addition the claims folder contains VA Hospital summaries, 
showing hospitalizations from February 1971 to March 1971, 
and June 1980 to August 1980 with diagnoses of duodenal ulcer 
disease and early dumping syndrome secondary to duodenal 
ulcer disease.  A VA Hospital summary showing hospitalization 
from September 1979 to October 1979 and reporting a diagnosis 
of duodenal ulcer are also in the claims folder.  That report 
shows the Veteran with epigastric pain since 1966.  Further a 
July 1980 private medical report and x-ray with impressions 
of post vagotomy and post-gastrectomy syndrome manifested by 
diarrhea, abdominal pain, dumping and failure to regain 
weight lost is of record.  Also associated with the records 
is a February 1982 hearing transcript wherein the Veteran 
testified that due to his back and ulcer conditions he had 
surgery to remove his stomach, the duodenum and part of his 
intestine and due to those conditions he developed dumping 
syndrome and malabsorption.  Also in the record is a June 
1983 private medical evaluation showing a diagnostic 
impression of status post subtotal gastrectomy and 
gastrojejunostomy in 1979 and dumping syndrome.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Court has stated that in determining 
whether evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (holding that 
the presumption of the credibility doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, supra (and continues to be a binding 
precedent).  For the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence to be considered in the attempted reopening of a 
claim is that which has been submitted to VA since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans, supra at 285.

Evidence obtained since the time of the May 1984 rating 
decision includes, a 1987 VA clinical treatment note that 
reports the Veteran's complaints and history of 
gastrointestinal disorders.  VA clinical treatment notes from 
the gastrointestinal clinic dated in 1992, 1993, 1994.  VA 
genitourinary and rectum and anus examinations conducted 
November 2005, duplicate copy of the 1980 VA Hospital 
summary, medical statement from a private physician dated 
October 1969, noting that the Veteran was hospitalized from 
September to October 1969 with a diagnosis of acute 
gastritis.  X-ray report of June 1971 with impression of 
active ulcer in the lesser curvature of the duodenal bulb.  A 
transcript from a hearing conducted in January 2007 by the 
RO, wherein the Veteran states that he was diagnosed with 
acute gastritis in 1969.  (Tr., p. 5) and the hearing 
transcript dated in February 2009, wherein the Veteran states 
that duodenal ulcer disease became manifest in 1966 while in 
service.  He stated that he suffered an accident and was sent 
to the Fort Brooks Hospital in Old San Juan.  A medical study 
was conducted and an ulcer was found.  He stated that he 
suffered another accident in another training and was brought 
to the VA Hospital, and there it was verified that he had the 
ulcer.  In 1979 the pain exasperated and had already 
converted to cancer and he underwent surgery.  He was 
hospitalized for one year and three months.  (Tr. pp. 6-7).

In considering the evidence associated with the claims folder 
since the time of the last final rating decision in May 1984, 
the Board finds that VA clinical treatment reports, VA 
genitourinary and rectum and anus examinations and the 
January 2007 and February 2009 hearing transcripts are new in 
that they were not previously before the Board, but are 
cumulative of evidence already of record.  Looking, however, 
at the new evidence in light of the record as a whole, the 
Board presumes its credibility but finds that such evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim, i.e., it does not make reference to 
the etiology of the duodenal ulcer disorder nor link it to 
the Veteran's military service.  The evidence does not raise 
a reasonable possibility of substantiating the claim and 
cannot be deemed new and material.  As such, the Board will 
not here reach the question of whether the Veteran's claimed 
duodenal ulcer disorder is related to service because he has 
not submitted new and material evidence to reopen the claim.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial for a 
claim for service connection for duodenal ulcer disorder in 
May 1984 is not new and material as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the Veteran's claim for service connection for such 
disorder.  The appeal is denied.


ORDER

An increased evaluation in excess of 40 percent for 
lumbosacral myositis is denied.

An increased evaluation in excess of 30 percent for major 
depression disorder, not otherwise specified is denied.

New and material evidence not having been received, the 
application to reopen a claim of service connection for 
duodenal ulcer disease is denied.


REMAND

The Veteran seeks service connection for lumbar radiculopathy 
as secondary to his service-connected lumbosacral myositis 
disability.

VA examiners in November 2001 and November 2005 concluded 
that radiculopathy was not caused by the service-connected 
lumbosacral myositis.  The examiner in November 2005 
specifically concluded that there was no evidence on clinical 
examination of radiculopathy on either side and explained 
that specific findings of an MRI [magnetic resonance imaging] 
in 2003 did not support a diagnosis of radiculopathy.  

VA spine examination in April 2008 diagnosed left lumbar 
radiculopathy and indicated low back pain as a problem 
associated with the diagnosis.  VA joint examination in 
December 2008 shows no diagnosis or other finding of 
radiculopathy.

The Veteran's representative has requested that a new medical 
opinion be performed for the Veteran's lumbar radiculopathy 
disorder.  The Board agrees that another examination should 
be accorded the Veteran to clarify whether lumbar 
radiculopathy exits and if so, what is its etiology.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA neurologic examination.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner for 
review.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner should identify any 
neurological findings related to the 
service-connected lumbosacral myositis.

If lumbar radiculopathy is shown, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's lumbosacral myositis caused 
or aggravated the lumbar radiculopathy.

2.  The examiner should provide a 
rationale for any opinion expressed.  The 
examiner should reconcile any opinion with 
the November 2001, November 2005, April 
2008 and December 2008 VA examination 
reports.

3.  After ensuring that the requested 
action is completed, the RO/AMC should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the claims folder is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


